193 Wis.2d 150 (1995)
532 N.W.2d 449
STATE of Wisconsin, Plaintiff-Appellant-Petitioner,
v.
AMERITECH CORPORATION, Household Bank, N.A. and Household Credit Services, Inc., foreign corporations and Wisconsin Bell, Inc., a domestic corporation, Defendants-Respondents.
No. 93-1750.
Supreme Court of Wisconsin.
Oral argument March 7, 1995.
Decided June 1, 1995.
*151 For the plaintiff-appellant-petitioner the cause was argued by David J. Gilles, assistant attorney general, with whom on the briefs were James D. Jeffries, assistant attorney general, David J. Gilles, assistant attorney general and James E. Doyle, attorney general.
For the defendants-respondents there was a combined brief by John R. Dawson and Foley & Lardner, Milwaukee; Daniel W. Hildebrand, Dennis P. Birke and Ross & Stevens, S.C., Madison and Ronald J. Greene, Marc R. Cohen and Wilmer, Cutler & Pickering, Washington, D.C. and oral argument by Daniel W. Hildebrand.
Amicus curiae brief was filed by Curtis A. Witynski, Legal Counsel, Madison for the League of Wisconsin Municipalities.
Amicus curiae brief was filed by D.J. Weis and Habush, Habush, Davis & Rottier, S.C., Rhinelander for the Wisconsin Academy of Trial Lawyers.
PER CURIAM.
The court is equally divided on the question of whether to affirm or reverse the decision of the court of appeals. Justice STEINMETZ, Justice WILCOX, and Justice GESKE would affirm; Chief Justice HEFFERNAN, Justice DAY, and Justice BABLITCH would reverse. Justice Abrahamson did not participate.
Accordingly, the decision of the court of appeals is affirmed.